Per Curiam.

This case seems to fall precisely within that of Swope v. Ardery, 5 Ind. R. 218. It is parallel in almost every particular, and goes beyond it in this, that Clark, the purchaser at the sheriff’s sale, became so in a ‘'conspiracy to defraud other persons, in violation of agreement on the part of the execution-plaintiff", between whom and Clark the conspiracy was, according to the record.
The judgment below is reversed with costs. Cause remanded for further proceedings, with leave to both parties to amend and make up issues of fact, if they desire to do so.